Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (EP 3739950 A1, “Li”).
	Re claims 1 and 11, Li disclose triggering, by a terminal device comprising a processor (figure 12, element 1210) and a memory (figure 12, element 1220), a switch from a first bandwidth part (BWP) to a second BWP (figure 4, step 402); and receiving, by the terminal device, new system information on the first BWP, or receiving, by the terminal device, new system information on the second BWP (figure 4, step 403)).

	Re claims 3 and 13, Li disclose receiving, by the terminal device, first indication information sent by a network device, wherein the first indication information is configured for indicating the terminal device to switch from the first BWP to the second BWP; and triggering, by the terminal device, according to the first indication information, the switch from the first BWP to the second BWP (paragraph [0051]).
	Re claims 4 and 14, Li discloses switching, by the terminal device, from the first BWP to the second BWP after the new system information is received on the first BWP (paragraph [0042]). 
	Re claims 6 and 16, Li discloses automatically switching, by the terminal device, from the second BWP to a third BWP with system information if there is no system information on the second BWP after the terminal device switches from the first BWP to the second BWP (figure 7, step 702) and receiving the new system information on the third BWP; wherein the third BWP is the first BWP or the initial BWP (figure 7, step 705).
	Re claims 7 and 17, Li discloses receiving, by the terminal device, the new system information sent by a network device through a dedicated signaling or a broadcast message on the second BWP (figure 7, step 705).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li.

	Re claims 5 and 15, Li discloses if an inactivity timer expires, starting or restarting, by the terminal device, the inactivity timer (paragraph [0071]), but fails to disclose receiving the new system information on the first BWP. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li for the benefit of receiving complete system information on the first BWP by restarting inactivity timer.
	Re claims 9 and 19, Li discloses all of the limitations of the base claim, but fails to disclose if there is no system information on the second BWP after the terminal device switches from the first BWP to the second BWP, performing, by the terminal device, re-establishment to a fourth BWP with system information, and receiving the new system information on the fourth BWP. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li so that updated system information would be transmitted to the terminal  by switching to a fourth BWP (active BWP) if no system information is received on the .

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee et al (US 10638273, “Lee”)
	Re claims 8 and 18, Li discloses sending, by the terminal device, first information to the network device, wherein the first information indicates that the terminal device does not have the new system information, or that the terminal device does not have the complete new system information. However, Lee discloses sending system information request indicating missing system information (figure 10, step 1030). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Lee for the benefit of providing missed system information.
	Re claims 10 and 20, Li discloses all of the limitations of the base claim, but fails to disclose if the new system information is essential system information, performing, by the terminal device, re-establishment to the fourth BWP; wherein before performing, by the terminal device, re-establishment to the fourth BWP, the method further comprises: sending, by the terminal device, a re-establishment message to a network device, wherein the re-establishment message indicates that a reason for the re-establishment is missing of system information. However, Lee discloses sending system information request indicating missing essential system information (figure 10, step 1030). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with Lee for the benefit of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467